Citation Nr: 1235688	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-06 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from August 2000 to May 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claims warrant further development.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the claim for plantar fasciitis, the Veteran contends that this disorder was incurred during his active service.  Specifically, attributes his current foot condition to in-service diagnoses of pes planus.  He also alleges that his foot condition is due to rapid weight gain during service as well as from running on paved roads during physical training.

The evidence of record documents current diagnoses of plantar fasciitis/heel spur syndrome.  The service treatment records do not show any treatment or diagnoses of plantar fasciitis but on entrance examination conducted in May 2000, the Veteran was diagnosed with pes planus, asymptomatic.  Also, a November 2002 examination report reflects that the Veteran was diagnosed with pes planus, mild, asymptomatic.  In a December 2002 Medical Board examination, the Veteran's feet were noted to have a somewhat flattened longitudinal arch.  However, it was also noted that x-rays did not reveal any indication of pes planus.

In light of the Veteran's contentions and the evidence presented, the Board finds that further development is necessary to address whether the Veteran suffers from plantar fasciitis/heel spur syndrome that is related to service.  The Board will, therefore, remand the issue to schedule the Veteran for a VA examination. 

The Veteran also claims that service connection for sleep apnea is warranted.  The Veteran has submitted statements from a former service member, friend and wife, all of whom have claimed to have witnessed his sleep problems during his military service.  

A VA sleep studies report dated in August 2007 shows a diagnosis of obstructive sleep apnea.  In a February 2008 letter, Dr. Padove reported that he reviewed the Veteran's records from the VA as well as his active duty records.  The Veteran provided a history of loud snoring during service which prompted complaints by his bunkmates.  Dr. Padove also noted that the Veteran has a history of an accident while active duty, as well as hypertension and an ENT examination showing a narrowing in the posterior pharynx.  Dr. Padove reported that he believed that the Veteran had undiagnosed sleep apnea while on active duty.   

Given the Veteran's contentions and the private physician's opinion addressing the relationship between the his sleep apnea and service, the Board opines that a VA examination is warranted so that an examiner can review the entire medical record, consider a complete history, and provide an informed opinion as to the relationship between any current sleep apnea and service. 

In addition, the Veteran should be asked to identify any relevant ongoing medical treatment.  38 U.S.C.A. § 5103A(c) (West 2002).



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and dates of treatment for all medical care providers, both VA and private, who have recently treated him for his feet and sleep apnea.  After securing the necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such. 

2.  Schedule the Veteran for a VA foot examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  After review of the claims file and examination of the Veteran, the examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that any current plantar fasciitis/heel spur syndrome arose during service or is etiologically related to the Veteran's military service to include his contentions of rapid weight gain affecting his feet as well as running on paved roads during physical training.  The medical basis for all conclusions reached should be provided. 

3.  Schedule the Veteran for a VA sleep apnea examination by a physician to determine whether the Veteran's claimed sleep apnea is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed. 

After review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that sleep apnea arose during active or was otherwise related to the Veteran's active military service.  In doing so, the examiner should acknowledge and discuss the findings made by private physicians in February 2008.  A medical rationale for any opinion expressed must be provided. 

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


